                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                              Plaintiff,

                         v.

    MICHAEL JOSEPH COOKSEY,                     Case No. 3:19-cr-00014-SLG-DMS

                              Defendant.


         ORDER RE FINAL REPORT AND RECOMMENDATION TO GRANT
            DEFENDANT’S MOTION TO SUPPRESS IDENTIFICATION

          Before the Court at Docket 19 is defendant Michael Joseph Cooksey’s

Motion to Suppress Identification. The government responded in opposition at

Docket 29. The motion was referred to the Honorable Magistrate Judge Deborah

M. Smith. Judge Smith held a hearing on the motion on June 11, 2019. 1 At Docket

55, Judge Smith issued her Initial Report and Recommendation, in which she

recommended that the motion be granted. At Docket 57, the government sought

clarification of the Initial Report and Recommendation, specifically as to whether

any in-court identification of Mr. Cooksey could be made by William Shane during

trial. Judge Smith treated this request for clarification as an objection to the Initial

Report and Recommendation. 2               Judge Smith issued her Final Report and



1
    Docket 54 (transcript of hearing).
2
    Docket 60 at 2 n. 1, 13–14.
Recommendation at Docket 60, in which she recommended that the motion be

granted, including any future in-court identification by the witness.                      The

government objected to the Final Report and Recommendation at Docket 63.

          The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 3 A court is

to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.” 4

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28 U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings

and recommendations that the parties themselves accept as correct.” 5

          Here, the government objected to a factual discrepancy: The Final Report

and Recommendation states both that Mr. Cooksey spent “roughly an hour” at a

witness’s house and that Mr. Cooksey spent “roughly half an hour” at the witness’s




3
    28 U.S.C. § 636(b)(1).
4
    Id.
5
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:19-cr-00014-SLG-DMS, United States v. Cooksey
Order Re Final Report and Recommendation to Grant Defendant’s Motion to Suppress
Identification
Page 2 of 6
house. 6 Based on the transcript of the witness’s testimony, the Court finds that

Mr. Cooksey spent “[r]oughly about an hour” at the witness’s house. 7

         The government also objected to “three factual omissions” from the Final

Report and Recommendation: (1) the witness testified that he is near sighted and

has difficulty seeing things at a distance, (2) the witness testified that he was able

to see Mr. Cooksey at close range when he opened the door to him, and (3) the

witness testified that he had not sold any other firearms to anyone. 8 As to the first

and third statements, that Final Report and Recommendation expressly addressed

the fact that they were not included in the Initial Report and Recommendation, but

found that consideration of those statements “do[es] not alter the totality of the

circumstances so greatly as to change the [Magistrate] Court’s conclusions.” 9 As

to the second statement, the Final Report and Recommendation does not omit this

testimony; it is expressly included in the Final Report and Recommendation. 10

Upon review of the witness’s testimony, the Court finds that he did testify to the

three statements, but agrees with the Magistrate Judge that they do not alter this




6
    Docket 63 at 2 (government’s objection); Docket 60 at 5, 9.
7
    Docket 54 at 74.
8
    Docket 63 at 2.
9
    Docket 60 at 13 n. 7, 13–14.
10
     Docket 60 at 5 (“He said he saw Cooksey closely when he opened the door to him.”).

Case No. 3:19-cr-00014-SLG-DMS, United States v. Cooksey
Order Re Final Report and Recommendation to Grant Defendant’s Motion to Suppress
Identification
Page 3 of 6
Court’s conclusion that the witness’s identification of Mr. Cooksey to Officer

Haywood should be suppressed. 11

          The government does not intend to use the out-of-court identification at trial.

However, the government objected to the suppression of future, in-court

identification of Mr. Cooksey by the witness. 12              In doing so, the government

objected to the weight the Magistrate Judge gave to certain factors in concluding

that “the totality of the circumstances suggests that BBPD’s identification

procedures created a substantial likelihood of misidentification.” 13 Neil v. Biggers

lists five factors to be considered in determining whether unnecessarily suggestive

identification procedures created a “substantial likelihood of misidentification”: (1)

the witness’s opportunity to view the suspect at the time of the crime, (2), the

witness’s degree of attention, (3) the accuracy of the witness’s prior description of

the suspect, (4) the witness’s level of certainty as to the identification, and (5) the

length of time between the crime and the confrontation. 14

          Here, the government asserts that the Magistrate Judge’s decision that “the

most significant factor ‘is the lack of a prior description by [the witness]’ does not

constitute a proper analysis of the ‘totality of the circumstances’ to determine



11
     Docket 54 at 74, 75, 88.
12
     Docket 63 at 7.
13
     Docket 63 at 4–6 (government’s objections); Docket 60 at 13.
14
     409 U.S. 188, 199–200 (1972).

Case No. 3:19-cr-00014-SLG-DMS, United States v. Cooksey
Order Re Final Report and Recommendation to Grant Defendant’s Motion to Suppress
Identification
Page 4 of 6
whether the identification is sufficiently reliable.” 15 The government contends that

“case law does not indicate how much weight to provide” to each of the factors set

forth in Neil v. Biggers. 16 The Court finds that the Magistrate Judge properly

analyzed the Biggers factors with respect to the out-of-court identification. Biggers

states that the central question requires a consideration of the totality of the

circumstances. 17          In considering the totality of the circumstances, it was not

improper for the Magistrate Judge to weigh the lack of any prior description of Mr.

Cooksey by the witness. Because “the Biggers factors assume that a witness has

made a description in the first place,” the Magistrate Judge correctly noted that the

lack of any prior description by the witness was “significant.” 18

          The Magistrate Judge recommended that the Court grant the Motion to

Suppress Identification.           The Court has reviewed the Final Report and

Recommendation and agrees with its analysis with respect to the out-of-court

identification.         Accordingly,   the       Court   adopts   the   Final   Report   and

Recommendation at Docket 60, and IT IS ORDERED that the Motion to Suppress

Identification at Docket 19 is granted. However, with respect to any future in-court

identification, the motion is granted without prejudice to the government to make a



15
     Docket 63 at 6 (quoting Docket 60 at 12).
16
     Docket 63 at 6.
17
     409 U.S. at 199.
18
     Docket 60 at 12.

Case No. 3:19-cr-00014-SLG-DMS, United States v. Cooksey
Order Re Final Report and Recommendation to Grant Defendant’s Motion to Suppress
Identification
Page 5 of 6
showing outside the presence of the jury as to witness William Shane’s ability to

make a reliable and untainted in-court identification of Mr. Cooksey pursuant to the

factors set forth in Biggers.

      DATED this 2nd day of October, 2019, at Anchorage, Alaska.

                                               /s/ Sharon L. Gleason
                                               UNITED STATES DISTRICT JUDGE




Case No. 3:19-cr-00014-SLG-DMS, United States v. Cooksey
Order Re Final Report and Recommendation to Grant Defendant’s Motion to Suppress
Identification
Page 6 of 6
